DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 1/4/2021 is acknowledged.

Claim Rejections - 35 USC § 102 and/or alternatively 35 USC § 103 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ono (US 4,596,779).

Regarding claim 1 Ono discloses an apparatus for isolating and culturing microorganisms comprising: (See Ono Abstract wherein the device is a culture vessel.)
a body having the shape of an elongated cylinder comprising: (See Ono Figs. 1-2 wherein the body is the shape of an elongated cylinder, i.e. a cylinder having a greater height than width.) 

an upper end comprising an opening configured to receiving a sample; (See Ono Figs. 1-2 wherein the vessel includes and upper end comprising an opening which may be closed by a cap 44 and is fully configured to receiving a sample.)

a closed lower end opposite the upper end attached to a base allowing the apparatus to remain in an upright position; (See Ono Figs. 1-2 wherein a lower end 47 is closed and opposite the upper end and is attached to a support base 12 to allow the device to remain in an upright position.)

at least one sidewall between the upper end and lower end, wherein the at least one sidewall forms an interior cavity; (See Ono Figs. 1-2 wherein the vessel includes a sidewall extending between the upper and lower end forming an interior cavity.)

at least one lateral port openings attached to the at least one sidewall of the cylinder between the upper end and lower end, wherein the lateral port opening has an aperture allowing access to the interior of the apparatus. (See Ono Figs. 1-2 wherein there is at least one lateral port opening 116 attached to the sidewall between the upper and lower ends and comprises an aperture allowing access to the interior of the apparatus.)

Furthermore assuming arguendo with respect to the shape of the vessel being an elongated cylinder it is noted that such a modification would have required a mere change in shape of the claimed device which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 2 Ono discloses all the claim limitations as set forth above as well as the device wherein the body comprises a plurality of lateral port openings. (See Ono Fig. 1 wherein the vessel body 40 comprises at least three lateral port openings.)

Regarding claim 5 Ono discloses all the claim limitations as set forth above as well as the device wherein the lateral port openings comprise a removably attached cap to close said aperture. (See Ono Figs. 1-2 and Col. 3 Lines 35-40 wherein the lateral port openings comprise a removable cap attached thereto.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 4,596,779) as applied to claims above.


Regarding claim 7 Ono discloses all the claim limitations as set forth above but does not specifically disclose wherein the lateral port openings are spaced vertically about 2 inches apart.
It is noted that such a modification would have required a mere change in dimension, i.e. spacing of the lateral ports, and/or rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized 

Regarding claim 8 Ono discloses all the claim limitations as set forth above but does not specifically disclose the volume of the device interior.
It is noted that such a modification would have required a mere change in dimension, i.e. volume of the device, which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

s 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 4,596,779) as applied to claims above, and further in view of Efthymiou (US 3,793,154).

Regarding claims 3 and 9 Ono does not specifically disclose the materials utilized to form the body.
Efthymiou discloses a laboratory culture vessel wherein the body is formed from transparent glass in order to provide a known and inert material for construction.  (See Efthymiou Abstract and Col. 4 Lines 40-47 wherein a culture vessel is formed from transparent glass)

It would have been obvious to one of ordinary skill in the art at the time of filing to form the culture vessel of Ono from glass as described by Efthymiou because glass is a material commonly known to form culture vessels such as those described by Ono and provides a transparent and inert material for such use as would be desirable in the device of Ono and one would have a reasonable expectation of success.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 4,596,779) as applied to claims above, and further in view of Ellis et al. (US 7,381,559).

Regarding claim 4 Ono discloses all the claim limitation as set forth above but does not specifically disclose a plurality of line markings and measurement indicia.

Ellis et al. discloses a culture flask comprising a plurality of line markings and measurement indicia corresponding to the line markings. (See Ellis Fig. 6 wherein such line markings and volume indicia are provided.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a plurality of line markings and corresponding measurement indicia as described by Ellis et al. in the device of Ono because such markings are known to be provided in culture vessels such as those described by Ono and such markings allow one to easily ascertain a fluid volume in the vessel as would be desirable in the device of Ono and one would have a reasonable expectation of success in so doing.

Regarding claim 6 Ono discloses all the claim limitation as set forth above but does not specifically disclose the lateral port openings comprise one or more of a filter, gasket, or septum. 

Ellis et al. discloses a culture flask comprising a lateral port opening which comprises a filter. (See Ellis Abstract and Fig. 2 wherein a lateral port opening 28 is provided with a filter 32.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a lateral port opening with a filter as described by Ellis et al. in the device of Ono because such filters are known to be provided in culture vessels such as those described by Ono and such filter prevents contamination and allows a cheap, sterile, and disposable covering as would be desirable in the device of Ono and one would have a reasonable expectation of success in providing such a filter in the device of Ono.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799